DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/721,148 of BROZOVICH et al. for “Method and System for Reporting Diagnostic Trouble Code Set in Vehicle is Collision-Related” filed on April 14, 2022 has been examined. 
	
Claims 1-20 are pending.  
Drawings
Drawings Figures 1A-20 submitted on April 14, 2022 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14, 2022  is being considered by the examiner.

Double Patenting Rejection  
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1, 14 and 15 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 27 and 30 of U.S. Patent No. 10,773,671 B2. The difference between the patented narrower claims 1, 27 and 30 and broader claims 1, 14 and 15 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/010,760:
U.S. Patent No. 10,773,671 B2:
Claim 1: A computing system comprising: a processor; a user interface component; a non-transitory computer-readable memory; and program instructions stored on the non-transitory computer-readable memory and executable by the processor to perform functions comprising: determining a vehicle model associated with a first vehicle; determining a diagnostic trouble code set within an electronic control unit in the first vehicle; determining a damaged portion of the first vehicle via the user interface component, wherein the damaged portion indicates where the first vehicle was damaged by a collision; determining that the diagnostic trouble code is collision-related, wherein determining the diagnostic trouble code is collision-related includes determining that the damaged portion of the first vehicle matches a reference vehicle portion associated with both a component attributable to setting the diagnostic trouble code and the vehicle model associated with the first vehicle; and outputting a collision report that indicates the diagnostic trouble code is collision-related.

Claim 14: A computer readable memory having stored thereon instructions executable by a processor to cause a computing system including the processor and a user interface component to perform functions comprising: determining a vehicle model associated with a first vehicle; determining a diagnostic trouble code set within an electronic control unit in the first vehicle; determining a damaged portion of the first vehicle via the user interface component, wherein the damaged portion indicates where the first vehicle was damaged by a collision; determining that the diagnostic trouble code is collision-related, wherein determining the diagnostic trouble code is collision-related includes determining that the damaged portion of the first vehicle matches a reference vehicle portion associated with both a component attributable to setting the diagnostic trouble code and the vehicle model associated with the first vehicle; and outputting a collision report that indicates the diagnostic trouble code is collision-related.

Claim 15: A method performed by a computing system including a processor and a user interface component, the method comprising: determining, by the processor, a vehicle model associated with a first vehicle; determining, by the processor, a diagnostic trouble code set within an electronic control unit in the first vehicle; determining, by the processor, a damaged portion of the first vehicle via the user interface component, wherein the damaged portion indicates where the first vehicle was damaged by a collision; determining, by the processor, that the diagnostic trouble code is collision-related, wherein determining the diagnostic trouble code is collision-related includes determining that the damaged portion of the first vehicle matches a reference vehicle portion associated with both a component attributable to setting the diagnostic trouble code and the vehicle model associated with the first vehicle; and outputting, by the processor, a collision report that indicates the diagnostic trouble code is collision-related. 
Claim 27: A computing system comprising: a computer-readable memory having stored thereon a reference vehicle portion associated with both a component attributable to setting a first diagnostic trouble code (DTC) and a vehicle model associated with a first vehicle; and one or more processors configured to refer to the computer-readable memory and programmed to: determine the vehicle model associated with the first vehicle; determine the first DTC set within a first electronic control unit (ECU) in the first vehicle; determine, a first damaged portion of the first vehicle, wherein the first damaged portion indicates where the first vehicle was damaged by a collision; determine the first DTC is collision-related, wherein determining the first DTC is collision-related includes determining the first damaged portion of the first vehicle matches the reference vehicle portion associated with both the component attributable to setting the first DTC and the vehicle model associated with the first vehicle; and output a collision report that indicates the first DTC is collision-related.

Claim 30: A computer readable memory having stored thereon instructions executable by one or more processors to cause a computing system to perform functions comprising: determining a vehicle model associated with a first vehicle; determining a first diagnostic trouble code (DTC) set within a first electronic control unit (ECU) in the first vehicle; determining a first damaged portion of the first vehicle, wherein the first damaged portion indicates where the first vehicle was damaged by a collision; determining the first DTC is collision-related, wherein determining the first DTC is collision-related includes determining, by the one or more processors, the first damaged portion of the first vehicle matches a reference vehicle portion associated with both a component attributable to setting the first DTC and the vehicle model associated with the first vehicle; and outputting a collision report that indicates the first DTC is collision-related.





Claim 1: A method comprising: determining, by one or more processors, a vehicle model associated with a first vehicle; determining, by the one or more processors, a first diagnostic trouble code (DTC) set within a first electronic control unit (ECU) in the first vehicle; determining, by the one or more processors, a first damaged portion of the first vehicle, wherein the first damaged portion indicates where the first vehicle was damaged by a collision; determining, by the one or more processors, the first DTC is collision-related, wherein determining the first DTC is collision-related includes determining, by the one or more processors, the first damaged portion of the first vehicle matches a reference vehicle portion associated with both a component attributable to setting the first DTC and the vehicle model associated with the first vehicle; and outputting, by the one or more processors, a collision report that indicates the first DTC is collision-related.



Thus, in view of the above, since the scope of the claimed limitations of the instant application as claimed in claims 1, 14 and 15 of the instant application were fully disclosed in and covered by narrower claims 1, 27 and 30 of U.S. Patent No. 10,773,671 B2, thus, allowing the claims 1, 14 and 15 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent. 

This is a non-provisional statutory type double patenting rejection because the conflicting claims have in fact been patented.

Claim 1 is non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,338,750 B2. The difference between the patented narrower claim 1 and broader claim 1 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/721,148:
U.S. Patent No. 11,338,750 B2:
Claim 1: A computing system comprising: a processor; a user interface component; a non-transitory computer-readable memory; and program instructions stored on the non-transitory computer-readable memory and executable by the processor to perform functions comprising: determining a vehicle model associated with a first vehicle; determining a diagnostic trouble code set within an electronic control unit in the first vehicle; determining a damaged portion of the first vehicle via the user interface component, wherein the damaged portion indicates where the first vehicle was damaged by a collision; determining that the diagnostic trouble code is collision-related, wherein determining the diagnostic trouble code is collision-related includes determining that the damaged portion of the first vehicle matches a reference vehicle portion associated with both a component attributable to setting the diagnostic trouble code and the vehicle model associated with the first vehicle; and outputting a collision report that indicates the diagnostic trouble code is collision-related. 
Claim 1: A computing system comprising: one or more processors; a non-transitory computer-readable memory; and program instructions stored on the non-transitory computer-readable memory and executable by the one or more processors to: determine a vehicle model associated with a first vehicle; determine a first diagnostic trouble code set within a first electronic control unit in the first vehicle; determine a first damaged portion of the first vehicle, wherein the first damaged portion indicates where the first vehicle was damaged by a collision; determine that the first diagnostic trouble code is collision-related, wherein determining the first diagnostic trouble code is collision-related includes determining that the first damaged portion of the first vehicle matches a reference vehicle portion associated with both a component attributable to setting the first diagnostic trouble code and the vehicle model associated with the first vehicle; and output a collision report that indicates the first diagnostic trouble code is collision-related.


Thus, in view of the above, since the scope of the claimed limitations of the instant application as claimed in claim 1 of the instant application were fully disclosed in and covered by narrower claim 1 of U.S. Patent No. 10,773,671 B2, thus, allowing the claim 1 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent. 

This is a non-provisional statutory type double patenting rejection because the conflicting claims have in fact been patented.

Allowable Subject Matter
Claims 3-8, 10-05 and 17-21 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim/s.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2016/0035150 A1 of Barfield, Jr. et al, discloses a computing system and method comprising: receiving, by one or more computing devices, vehicle data from a plurality of vehicles, the vehicle data including diagnostic trouble codes (DTCs) generated by on-board diagnostic (OBD) systems of the plurality of vehicles; evaluating, by the one or more computing devices, the vehicle data according to a predictive model, to output predictions of DTCs that are likely to occur for a particular one of the plurality of vehicles; generating, by the one or more computing devices and based on the output predictions of the DTCs, a report describing potential maintenance issues for the particular one of the plurality of vehicles; and transmitting, by the one or more computing devices, the report to an entity associated with the particular one of the plurality of vehicles.

U.S. Publication No. 2005/0192727 A1 of Shostak et al, discloses a monitoring components, systems or subsystems of a vehicle by obtaining a measurement of a physical quantity related to the component, system or subsystem and more particularly to monitoring the tires of a vehicle by measuring the temperature of the tires. This invention also relates to obtaining and processing information from or related to one or more components, systems or subsystems of a vehicle wirelessly.

U.S. Publication No. 2005/0273218 A1 of Breed et al, discloses a system for obtaining information about a vehicle or a component therein includes sensors arranged to generate and transmit a signal upon receipt and detection of a radio frequency (RF) signal and a multi-element, switchable directional antenna array. Each antenna element is directed toward a respective sensor and transmitter RF signals toward that sensor and receive return signals therefrom. A control mechanism controls transmission of the RF signals from the antenna elements, e.g., causes the antenna elements to be alternately switched on in order to sequentially transmit the RF signals and receive the return signals from the sensors or cause the antenna elements to transmit the RF signals simultaneously and space the return signals from the sensors via a delay line in circuitry from each antenna element such that each return signal is spaced in time in a known manner without requiring switching of the antenna elements.

U.S. Publication No. 2015/0039397 A1 of Fuchs, discloses a system and method for predicting the extent and cost of repair resulting from a vehicle accident. The estimates can be based on one or more of in-vehicle sensor measurements during the accident, external observations such as weather and traffic and road conditions and manually or digitally input accident reports. The gathered information is compared to information in a database from historical accidents and the resulting damage and costs for those. The information is classified according to impact force, direction and location along with the specific type of vehicle. Maintaining and refreshing the information and predictive models in the system.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SISAY YACOB/						October 22, 2022           Primary Examiner, Art Unit 2685